Citation Nr: 1640185	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  12-03 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Lawrence W. Stokes, Jr., Accredited Agent


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1984, with additional periods of active duty for training with the Navy Reserves.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board has recharacterized the Veteran's claim for service connection for a low back disability as a claim for service connection for any back disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran was scheduled for a videoconference hearing before the Board in August 2016.  He did not appear for the hearing and has not requested that it be rescheduled.  Therefore, his hearing request is deemed withdrawn.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.  

The issues of entitlement to service connection for pes planus, asbestosis, and a back disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran did not have hypertension in service; any current hypertension was not present until more than one year following the Veteran's discharge from service and is not etiologically related to service.



CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs), service personnel records, and available post-service VA medical records and private treatment records have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  
  
The Board acknowledges that no VA examination was provided and no VA medical opinion was obtained in response to the claim of entitlement to service connection for hypertension.  VA must provide a medical examination or obtain a medical opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d) (2), 38 C.F.R. § 3.159(c) (4) (i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease, or injury is a low threshold.  McLendon v. Nicholson, 20 Vet. App. at 83.

In this case, there is no medical evidence suggesting that hypertension was present in service or within the one-year presumptive period following service.  The Veteran contends that he has high blood pressure related to active service; however, he has not alleged that hypertension was diagnosed within one year after his discharge from service or that he received treatment for hypertension prior to 2009.  Moreover, there is no competent evidence suggesting that the hypertension is related to the Veteran's active service or a service-connected disability.  Therefore, VA is not obliged to provide an examination or obtain an opinion in response to this claim.

In sum, the Board is satisfied that VA has complied with its duty to assist the Veteran.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests hypertension to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran asserts that he has hypertension due to his active naval service.

A January 1981 entrance examination disclosed the Veteran's sitting blood pressure was 120 systolic over 68 diastolic.  Service treatment records (STRs) dated from June 1981 to August 1987 indicate the Veteran had normal blood pressure readings around 102-130 systolic and 66-80 diastolic.  At the May 1974 separation examination, the Veteran's blood pressure reading was 112 systolic and 64 diastolic.  In a November 1986 reenlistment examination, the Veteran's blood pressure reading was 120 systolic and 80 diastolic.  A June 1989 examination report notes a blood pressure reading of 140 systolic and 68 diastolic.  June and September 1989 reports of medical history are negative for reports of high or low blood pressure.  

A May 2009 private treatment record indicates the Veteran had a history of hypertension and the Veteran's blood pressure reading was 118 systolic and 88 diastolic.  According to a January 2010 private treatment record, the Veteran reported using blood pressure medication.  A June 2010 private treatment record notes a history of hypertension.  

A February 2013 VA treatment record notes the Veteran's blood pressure was borderline controlled and treated with Crestor.  An April 2016 VA treatment record indicates the Veteran had benign essential hypertension.

After careful review of the record, the Board finds that service connection is not warranted for the Veteran's hypertension.   

The Board notes that the Veteran has a reported history of a diagnosis and treatment for hypertension; however, there is no medical evidence suggesting the presence of hypertension within one year of the Veteran's discharge from service and the Veteran has not alleged that he was diagnosed or treated for hypertension in service or within one year after his discharge from service.  The evidence indicates that the Veteran began treatment with antihypertensive medication around 2010 and his medical records first indicate a history of hypertension in 2009.  

Further, there is no competent evidence of a nexus between the Veteran's hypertension and his active service.  Although the Veteran might sincerely believe that his claimed disability is related to active service, as a lay person, he does not possess the medical expertise required to provide an opinion linking his hypertension to service.  

Accordingly, this claim must be denied.  The Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for hypertension is denied.


REMAND

The Board's review of the record reveals that further development is warranted before the remaining claims of entitlement to service connection for pes planus, a back disability, and asbestosis are decided. 

Pes Planus

The Veteran asserts that bilateral pes planus was permanently worsened by his naval service. 

The report of a January 1981 service enlistment examination notes the presence of flat feet with no symptoms.  

A December 2009 private treatment record reports a diagnosis of bilateral pes plano valgus with tenderness.  The Veteran reported foot pain that began in active service and was aggravated by standing all day.  A January 2010 follow-up treatment note indicates the Veteran provided his service treatment records (STRs) for review; the physician noted the STRs did not indicate complaints of foot pain but the Veteran reported that he sought treatment in service for foot complaints secondary to marching and generalized activities in boot camp.  The physician opined that the Veteran's military activities permanently aggravated his pes plano valgus.

In a September 2010 VA examination report for a back disability claim, the examiner noted the Veteran required shoe inserts for ambulation due to pes planus.

The Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In light of the medical evidence confirming that the Veteran has a diagnosis of pes plano valgus (flatfeet), the Veteran's statements indicating that bilateral foot pain began in service, a private treatment record indicating the Veteran's pes planus was permanently worsened by military service, and the fact that the Veteran has not been provided a VA examination in response to this claim, the Board finds that the Veteran should be afforded a VA examination to determine whether his bilateral pes planus was aggravated by service.  

Asbestosis

The Veteran contends that he has asbestosis related to claimed in-service asbestos exposure.  He asserts that he was exposed to asbestos serving aboard the U.S.S. Ainsworth fast frigate, U.S.S. Pensacola LSD-38, and the U.S.S. Carl Vinson.  The Veteran reported no history of cigarette smoking and personnel records indicate that he worked as a ship fitter, prep cook, brick layer, and janitor prior to his active service, worked at the dry dock at Newport News shipyard from August 1977 to May 1980, and was employed with the Postal Service after separation from active service.

The Veteran's DD Form 214 indicates his primary specialty was functional support and administration.  Service personnel records indicate the Veteran served aboard the U.S.S. Pensacola during a period of active service from October 1981 to February 1984.  

A May 2009 private treatment record notes the Veteran worked at the Newport News Shipyard from 1977 to 1980 as a tack welder and ship fitter.  He stated that he handled asbestos, wore asbestos gloves and blanket, and that conditions were very dusty.  The Veteran also indicated that he was a database clerk during his period of active service and worked at the Postal Service since 1984.  He reported symptoms of dyspnea on exertion and chronic dry cough with occasional wheezing.   Dr. M.C. found mild interstitial fibrosis and a mild obstructive defect and opined that the Veteran had pulmonary asbestosis "to a reasonable degree of medical certainty," due to the abnormal testing results and his history of exposure to asbestos.

In light of the medical evidence of asbestosis, the Veteran's statements indicating that he was exposed to asbestos during active naval service, personnel records confirming service on the U.S.S. Pensacola, and the fact that the Veteran has not been provided a VA examination in response to this claim, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of his asbestosis.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Back Disability

The Veteran also claimed entitlement to service connection for lower back pain.  In July 2010, the Veteran indicated his claim was for chronic upper back pain and mid-back pain.  

A January 1983 service treatment record notes the Veteran complaint of pain in the mid portion of the back and an assessment of back strain.

An August 1997 private treatment record indicates the Veteran was seen for pain in the peri-scapular region that was thought to be a symptom of muscular fatigue.  The Veteran was seen for private physical therapy in October 2004 for musculoligamentous back pain in the thoracic region.  Dr. J.M. provided a diagnostic impression of musculoligamentous back pain and indicated that intermittent numbness in the left upper extremity could be due to mild peripheral nerve entrapment or overuse syndrome.  

According to a March 2009 private treatment record, the Veteran reported thoracic back pain for five days and indicated that his job required heavy lifting.  An examination found increased spasm and tenderness of muscles in the area medial to the left scapula with trigger points and the Veteran was assessed with back pain with trigger points.

A January 2010 private treatment record notes the Veteran reported shoulder pain working maintenance at a post office that included heavy lifting over the shoulders.  The impression was bilateral shoulder impingement.  The Veteran reported bilateral shoulder pain and upper back spasms in February 2010 and was assessed with upper back muscle spasm that, "could be related to shoulder pain versus stress."  A May 2010 private treatment record indicates the Veteran had symptoms of upper back spasms and pain that also affected his shoulders and neck.  The treatment provider assessed bilateral shoulder subacronimal bursitis and bilateral shoulder trapezius muscle spasm in the upper back.

In a September 2010 VA examination, the Veteran reported a history of upper back and neck pain, stiffness, fatigue, and spasms since 1993.  The examiner diagnosed degenerative arthritis of the lumbar spine.  The examiner did not provide an opinion related to the diagnosis of degenerative arthritis of the lumbar spine.

The Board finds the September 2010 VA examination report to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the VA examiner did not provide an opinion as to whether the Veteran's degenerative arthritis of the lumbar spine is related to his active service or active duty for training.  Further, in light of the Veteran's January 1983 STR assessing back strain, private medical records noting the presence of mid or upper back pain and spasms, and the Board's determination that the issue on appeal encompasses any back disorder, the Board has determined that the Veteran should be afforded another VA examination to determine the nature and etiology of all back disorders present during the period of the claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal, to include VA medical records from May 2016 to the present.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of bilateral pes planus.  All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.  The RO or the AMC should inform the examiner of the Veteran's verified periods of active duty and active duty for training.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion as to whether the disorder permanently increased in severity during the Veteran's active service or active duty for training and, if so, whether the service increase was clearly and unmistakably due to natural progress.  If the examiner is of the opinion that the disorder did not permanently increase in severity during service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder permanently increased in severity as a result of active service or active duty for training.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 
 
3. The Veteran should also be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of his claimed asbestosis.  All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.  The RO or the AMC should inform the examiner of the Veteran's verified periods of active duty and active duty for training.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise etiologically related to active service or active duty for training.   

The examiner should specifically indicate whether there is a 50 percent or better probability that the Veteran's asbestosis is related to exposure to asbestos in service.

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 
 
4. The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all back disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.  The RO or the AMC should inform the examiner of the Veteran's verified periods of active duty and active duty for training.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify each back disorder that has been present during the period of the claim.  

With respect to each back disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service or active duty for training.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5. The RO or the AMC should also undertake any other development it determines to be warranted.

6. Then, the RO or the AMC should readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


